FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-5549
                 _____________________________

JOHN MILTON STRICKLIN,

    Appellant,

    v.

KIMBERLY RAE STRICKLIN,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

                          May 25, 2018



BILBREY, J.

    John M. Stricklin, the former husband, appeals the portions
of the final judgment awarding the former wife durational
alimony of $2,500 per month for 48 months and finding that the
former wife is entitled to an award of reasonable attorney’s fees
and costs. In addition, the former husband appeals the post-
judgment order requiring the former husband to pay $19,000 in
unpaid attorney’s fees directly to counsel for the former wife, in
monthly installments of $5,000, until paid in full. The final
judgment was largely based on the report and recommendation of
a General Magistrate (the “Report”), which was ratified,
approved, and incorporated by the trial court. Because the final
judgment and the Report upon which it is based fail to contain
sufficient factual findings of the former wife’s need and the
former husband’s ability to pay to allow for meaningful appellate
review of the durational alimony award, reversal and remand is
required. Likewise, because the trial court’s post-judgment order
requiring the former husband to pay an additional $19,000
towards the former wife’s attorney’s fees and costs fails to include
specified findings to support the award, we must reverse and
remand. In all other respects, the final judgment and subsequent
order on the former wife’s omnibus motion are affirmed.

     The Report contains findings that the parties’ marriage of
approximately seven years was irretrievably broken, that no
minor children were involved, and that the former wife “has a
demonstrated need and the Husband has considerably more
assets and income for support.” The General Magistrate then
listed each of the statutory factors required by section 61.08(2)(a)-
(j), Florida Statutes, and made findings under each factor.
Following the discussion in the Report pertaining to alimony, the
General Magistrate addressed at length the equitable
distribution of the parties’ marital assets, the parties’ access to
non-marital assets, and the applicable liabilities.

     The General Magistrate recited various discrepancies in each
party’s claimed incomes and expenses and noted that the former
wife’s amended financial affidavit filed May 16, 2016, under-
reported her housing expenses and property tax expenses.
However, the General Magistrate did not resolve the disputed
income and expense figures, correct the erroneous mathematical
calculations in the parties’ affidavits, or express any method or
formula for its determination of the former wife’s amount of need
and the former husband’s ability to pay that or any other dollar
amount going forward. 1 The parties submitted multiple financial
affidavits over the course of the litigation showing various income
and expense figures, but the Report does not determine either

    1  The Report acknowledges support payments from the
former husband to the former wife prior to the final hearing, and
the former husband’s provision of health insurance for the former
wife under the Family Law Standing Pre-Trial Order not at issue
in this appeal.

                                 2
party’s income and expenses for any defined time periods. While
the equitable distribution plan is explained in detail, we are
unable to discern from the record how the General Magistrate
arrived at her recommendation that the former wife be awarded
durational alimony of $2,500 per month.

     The trial court’s adoption of the Report regarding alimony,
over the then husband’s objection and exception to the Report,
without comment in the final judgment entered December 27,
2016, sheds no light on the basis for the amount of the durational
alimony award. Accordingly, the durational alimony portion of
the final judgment must be reversed and remanded for specific
findings of the former wife’s need and the former husband’s
ability to pay alimony before consideration of the other statutory
factors. See § 61.08(2), Fla. Stat.; Bruno v. Bruno, 119 So. 3d
1273 (Fla. 1st DCA 2013) (reversing durational alimony award
and remanding for further findings of fact on disparities of
parties’ incomes and financial resources of both parties); see also
Broemer v. Broemer, 109 So. 3d 284 (Fla. 1st DCA 2013)
(reversing awards of bridge-the-gap alimony followed by
durational alimony and remanding for correct determination of
former husband’s monthly income to assess his ability to pay
alimony).

     Considering the directive that the former husband pay the
former wife’s attorney’s fees, the former husband fails to
establish any abuse of the trial court’s discretion in the final
judgment adopting the General Magistrate’s recommendation
that the former wife is entitled to an award of reasonable
attorney’s fees. No particular amount of fees was awarded in the
final judgment, and the award of a “reasonable amount for
attorney’s fees” under section 61.16(1), Florida Statutes, requires
only that the court generally base such award on its
consideration of the parties’ respective financial resources. The
Report adopted by the trial court contains sufficient findings on
the parties’ resources and relative financial positions on the date
of that Report to support this general award.

    However, the trial court’s post-judgment award of $19,000 in
remaining unpaid attorney’s fees and costs to the former wife, to
be paid by the former husband in monthly installments of $5,000

                                3
until paid in full, lacks sufficient findings of fact of the former
husband’s ability to pay. This order was entered on June 14,
2017, more than a year after the Report of the General
Magistrate and over six months after the final judgment was
entered. The trial court’s finding of reasonableness for the
$35,000 total for the former wife’s attorney’s fees, based on the
reasonable hours expended and counsel’s hourly rate, was
properly based on the evidence adduced at the hearing on the
former wife’s motion. See Rosen v. Rosen, 696 So. 2d 697 (Fla.
1997). The court specifically acknowledged the $16,000 paid by
the former husband towards the total as supported by the record.
However, the court’s award of the remaining $19,000, to be paid
by the former husband in $5,000 monthly installments, was not
supported by findings of fact on the parties’ respective financial
resources, and in particular the former husband’s ability to pay
such installments. See Broemer, 109 So. 3d at 290; accord Dennis
v. Dennis, 230 So. 3d 1277 (Fla. 1st DCA 2017).

    Accordingly, the final judgment is REVERSED in part, on
the award of durational alimony in the amount of $2,500 per
month for a period of 48 months, and remanded for additional
findings of fact to support any finding of the parties’ respective
need and ability to pay such alimony for the duration specified.
In all other aspects, the final judgment is AFFIRMED.

     The post-judgment order requiring the former husband to
pay $19,000 in remaining unpaid attorney’s fees to counsel for
the former wife in $5,000 monthly installments is REVERSED
and the cause is REMANDED for additional findings of fact on
the parties’ relevant financial resources at the applicable point in
time, showing the former wife’s need and former husband’s
ability to pay such fees on the terms scheduled, if any. The post-
judgment order is otherwise AFFIRMED.

B.L. THOMAS, C.J., and JAY, JJ., concur.




                                 4
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Ross A. Keene, Pensacola, for Appellant.

James M. Burns, Pensacola, for Appellee.




                                5